Citation Nr: 0423148	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  01-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of left 
knee shrapnel injury.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1965 to 
April 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of May 13, 2003.  This matter was 
originally on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  There is satisfactory evidence that the veteran sustained 
a left knee injury during a combat-related incident which is 
consistent with the circumstances, conditions, or hardships 
of his service, and there is no clear and convincing evidence 
that shows that the left knee injury left no chronic 
residuals.

2.  The veteran's PTSD is currently productive of complaints 
of nightmares, intrusive thoughts, recurrent flashbacks, 
hypervigilance, difficulty controlling anger, emotional 
numbing, anxiety, increased arousal, sleep disturbance, 
depression, impaired relationships, and vocational 
instability.
  

CONCLUSIONS OF LAW

1.  Residuals of a left knee injury were incurred during 
active service. 38 U.S.C.A. §§ 1110, 154(b), 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(d) 
(2003).

2.  The schedular criteria for an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§  1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's May 2003 Remand, the RO obtained all 
the veteran's psychiatric records from the Orlando, Florida 
VA Medical Center dated from January 2001 to June 2003.  In 
addition the veteran was afforded a VA examination to 
ascertain the severity of the veteran's PTSD and to identify 
the nature and severity of any left knee disability.  Based 
on the foregoing actions, the Board finds that the RO 
complied with the Board's May 2003 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).

VCAA

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims for 
service connection.  The letter also asked the veteran to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would attempt to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  While the April 2001 notice letter did not 
specifically advise the veteran to provide any evidence in 
his possession that pertains to his claim, he was informed to 
furnish evidence which demonstrated that the claimed 
conditions were incurred in or aggravated by service.  The 
Board finds that the veteran was sufficiently put on notice 
as to the need for any available evidence to be received by 
VA and associated with the claims file, whether the evidence 
was in his possession, obtained by him, or obtained by VA.  
In addition the Board notes that while the April 2001 notice 
letter did not precede the initial rating decision in 
February 2000, it did preceded the latest rating decisions 
(May 19, 2001 for the left knee disability claim and December 
2003 for the PTSD claim), and thus satisfies the timing 
element of the Pelegrini decision for the veteran's claim on 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA outpatient 
records, and private medical records identified by the 
veteran.  Further, the veteran was afforded a VA examination 
in connection with his claims for service connection for a 
left knee disability and increased rating for PTSD.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  

Service Connection

The veteran contends that he injured his left knee in combat 
while diving for cover.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2002).

The veteran's service medical records are absent complaint, 
diagnosis, or treatment of a left knee injury during service. 
The Board, however, notes that the veteran is the recipient 
of the Silver Star and the Bronze Service Medal with V Device 
for his gallantry and heroism in connection with military 
operations against a hostile force in Vietnam.  In addition, 
the veteran was awarded the Combat Medical Badge.  Thus, 
notwithstanding the fact that the reported combat related 
incident is not documented in the service medical records, 
the veteran's lay testimony coupled with his documented 
participation in combat in Vietnam constitute satisfactory 
evidence that he sustained an injury to his left knee during 
combat, which is consistent with the circumstances, 
conditions, or hardships of his service. 

Post service medical records reveal that at the April 2000 VA 
examination, the veteran reported that he underwent left knee 
placement in 1993 as a result of an on-the-job injury.  

A VA examination was conducted in September 2003.  The 
veteran reported that he had a shrapnel injury to his left 
knee and that he self-treated the injury since he was a 
medic.  The VA examiner noted that the veteran underwent 
total knee arthroplasty approximately 10 years earlier.  
Physical examination of the veteran's left knee revealed full 
extension and flexion to 90 degrees.  Also noted was a 
midline scar consistent with total knee arthroplasty.  The 
veteran had good stability to varus/valgus testing at full 
extension and good quadriceps and hamstring strength.  X-rays 
of the left knee demonstrated total knee arthroplasty.  The 
veteran attributed a scar over the medial aspect of the 
distal femur just above the femoral condyles to a motorcycle 
accident.

The VA examiner stated that the veteran very well could have 
self-treated any type of shrapnel type injury to his left 
knee.  The examiner could not identify any other specific 
scar related to the veteran's noted shrapnel injuries.  The 
examiner opined, "I cannot, based on today's evidence and 
the patient's given history, say whether [the total knee 
arthroplasty] was due to traumatic arthritis as there is no 
evidence to support a reason for having traumatic arthritis 
of the left knee.  Unless shrapnel was within the knee joint 
with significant chondral injury, I cannot correlate his 
history with traumatic arthritis."   

Thus, a current disability, status post left knee 
arthroplasty, is shown by the competent medical evidence of 
record.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.159 (2003).  As stated at the outset of this analysis, the 
Board accepts as fact that the veteran sustained a left knee 
injury essentially as he has related.  There is no competent 
medical evidence of record sufficient to meet the enhanced 
standard of 38 U.S.C.A. § 1154(b)(West 2002), that refutes 
that the in-service left knee injury left chronic residuals.  
There is similarly no competent medical evidence of record 
sufficient to meet the enhanced standard that the injury the 
veteran reportedly sustained in 1993 was of such severity so 
as to cut off any possible causal relationship between the 
current disability and the in-service knee injury.  
Therefore, it must be concluded that the left knee trauma the 
veteran sustained during a combat-related event probably did 
indeed leave chronic residual disability in the absence of 
clear and convincing evidence to the contrary.



Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran is appealing a February 2000 rating decision 
which granted service connection and assigned a 10 percent 
disability rating effective August 12, 1999.  A February 2001 
rating decision increased the evaluation to 30 percent 
effective August 12, 1999 and 50 percent effective October 4, 
2000.  A December 2003 rating decision increased the 
evaluation to 50 percent effective August 12, 1999.  The 
Board notes that in a claim for an increased rating, "the 
claimant will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9440, which became 
effective on November 7, 1996, a mental condition that has 
been formally diagnosed, but the symptoms of which are not 
severe enough either to interfere with occupational and 
social function or to require continuous medication warrants 
a 0 percent evaluation.  

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 50 percent.  The Board finds 
that the veteran's symptoms are indicative of no more than a 
50 percent evaluation.  

During mental status evaluations from July 1999 to June 2003, 
including the April 2000 VA examination, the veteran was 
noted to be alert, oriented, well groomed and cooperative.  
His mood, at different times, had been noted as euthymic and 
incongruent, slightly dysphoric, and irritable.  His affect, 
at different times, had been noted as normal, congruent, 
mildly irritable, restricted, blunted, and constricted.  His 
speech was noted to be within normal limits.  There was no 
agitation or retardation of the veteran's psychomotor 
behavior.  The veteran's general information, memory and 
concentration abilities were noted to be intact and his 
insight and judgment were noted to be good.

A VA examination conducted in September 2003 diagnosed the 
veteran with PTSD and assigned a GAF of 51.  The veteran 
reported many triggers that resulted in flashbacks and 3 to 4 
nightmares per week.  The veteran also reported being 
anxious, losing his temper, and making efforts to avoid road 
rage.  The veteran reported sleeping about 4 hours a night.  
Although the VA examiner noted a history of suicidal, 
homicidal and assaultive behaviors, there is no evidence in 
the record that the veteran had suicidal or homicidal 
ideation.  The veteran reported temper outbursts and reported 
getting into trouble, including being fined for assaultive 
behavior.  The examiner noted that the veteran worked but 
avoided crowds.  The examiner noted that the veteran's PTSD 
symptoms and impairments interfered with employment and 
social functions due to his temper and avoidant behaviors.  
The veteran reported being married 3 times, having 3 children 
from his first marriage and 1 child from his current 15-year 
marriage.  The veteran denied physical spouse abuse.  He 
reported that he had a couple of friends but that he had not 
kept in touch with buddies from Vietnam.  The veteran 
reported having held numerous jobs including insurance sales 
and car repair as well as a position as a security guard and 
a truck driver.  

A mental examination of the veteran revealed that he was 
alert, cooperative, casually attired and adequately groomed.  
His affect was noted to be restricted, his mood anxious and 
dysphoric.  The examiner noted an underlying hostility and 
sarcasm.  His speech was normal, his thought processes were 
logical and relevant, his insight and judgment intact, his 
recent, intermediate and remote memory was intact, and his 
attention and concentration were intact.  His thought content 
was noted to be without psychotic features or suicidal or 
homicidal ideation.  No psychomotor retardation or agitation 
was noted.  GAF assigned was 51.

The objective findings of record show that the veteran's PTSD 
symptoms match several of the rating criteria under the 30 
percent rating (depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, mild memory loss), the 50 percent 
rating (disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships), as well as the 70 percent rating (impaired 
impulse control such as unprovoked irritability with periods 
of violence).  

The GAF scores assigned, which range from 75 to 45 indicate 
that the veteran has, at different periods of time, 
experienced moderate symptoms to serious symptoms as well as 
moderate to serious difficulty in social or occupational 
functioning.  Since his treatment began in January 1999, the 
veteran's symptoms included nightmares, intrusive thoughts 
and recurrent flashbacks, hypervigilance, difficulty 
controlling anger, emotional numbing, anxiety and increased 
arousal, sleep disturbance, depression, impaired 
relationships, and vocational instability.  At no time does 
the record indicate that the veteran ever exhibited 
impairment in reality testing or communication or major 
impairment in areas such as work, school, family relations, 
judgment, thinking, or mood.      

The Board, therefore, finds that while the disability picture 
does not completely conform to the criteria for a 50 percent 
rating, it more nearly approximates the criteria required for 
the 50 percent evaluation than it approximates the criteria 
for a 70 percent rating as the medical evidence has not shown 
deficiencies in the veteran's judgment or thinking.  In 
addition, the veteran has not displayed any symptoms of 
suicidal ideation, obsessional rituals that interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting ability to function independently, appropriately 
and effectively; or spatial disorientation which would 
warrant a 70 percent rating.  

In regard to the veteran's ability to establish and maintain 
effective relationships, the Board notes that the veteran has 
been married to his current wife for approximately 15 years 
and that he stated that he had a couple of friends.  Although 
in March 2002 the veteran reported being withdrawn from his 
wife and others, in June 2002 the veteran reported that he 
was doing fairly well, okay at work and in his marriage.  The 
50 percent evaluation contemplates difficulty in establishing 
and maintaining social relationships.  

As to consideration of the 100 percent evaluation, the 
veteran does not meet any of the criteria of the 100 percent 
evaluation.  There is no evidence of any grossly 
inappropriate behavior, persistent danger of hurting himself 
or others, inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  While the 
evidence indicates that the veteran stated that he has many 
tendencies toward anger, loss of temper, and violence 
including assaultive behavior, no mental health expert (or 
the veteran) has stated that he is a danger to himself or 
others.  The veteran also denied any physical spousal abuse.    

In determining that no more than a 50 percent evaluation is 
warranted, the Board has considered all the veteran's 
symptomatology, and not just those listed under the 
50 percent evaluation for post-traumatic stress disorder.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

This case also does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered VA examinations to determine the extent of the 
veteran's PTSD symptoms.  The record is complete with records 
of prior medical history and rating decisions.  Therefore, 
the RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.
   

ORDER

1.  Entitlement to service connection for residuals of left 
knee injury is granted.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



